FILED

IN THE UNITED STATES DISTRICT COURT JUN 11 2019
FOR THE DISTRICT OF MONTANA Clare, Us Disreroour
BILLINGS DIVISION eee
UNITED STATES OF AMERICA,
CR 18-80-BLG-SPW

Plaintiff,
vs. ORDER
BILL GREGORY HENMAN,

Defendant.

 

 

This order refers Defendant’s Motion to Schedule Hearing for Change Plea
(Doc. 23), pursuant to 28 U.S.C. § 636(b)(1)(B) and Rule 59(a), Fed. R. Crim. P.,
to United States Magistrate Judge Timothy J. Cavan for purposes of scheduling
and conducting the change of plea hearing.

IT IS FURTHER ORDERED that the trial set for June 24, 2019 is

VACATED.

tn
DATED this _/ / day of June, 2019.

Louse 2 beatin

SUSAN P. WATTERS
United States District Judge
